DETAILED ACTION
	This action is responsive to the application No. 16/745,779 filed on 01/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Fig.3), Modification A1 (Fig. 9-11), and Modification B2 (Fig. 9) in the reply filed on 03/02/2021 is acknowledged.  The traversal is on the ground that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species..  This is not found persuasive because the limitations of the two species (Device embodiment 1 as shown in Fig. 3 and Device embodiment 2 as shown in Fig. 12) are different to such an extent (e.g. insulator substrate pertains to device embodiment 2 of Fig. 12 only) that there would be serious search and examination burden since a search for one embodiment would not necessarily result in art applicable to the other embodiment. 
The requirement is still deemed proper and is therefore made FINAL.
Furthermore, applicant elected claim 9 which is drawn to a non-elected species (Device embodiment 2 as shown in Fig. 12). Upon close review it is found that the insulator (a claimed limitation in claim 9) is present in device embodiment 2 as shown in Fig. 12, which is a non-elected species. Hence, claim 9 will be withdrawn from consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 
invention.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 20130043573 A1), hereinafter Williams.
Regarding claim 1, Williams teaches (see Fig. 4)  a semiconductor device comprising: a semiconductor element (element 71) comprising a signal pad (element 71A) ; and a signal terminal (element 11A) comprising a flat surface opposed to the signal pad (flat surface is highlighted in Fig. 4 annotated below), the flat surface being bonded to the signal pad with a spacer (element 73A) interposed there between, wherein the flat surface is larger than the signal pad in at least one direction parallel to the flat surface (flat surface is larger than the signal pad in the X direction in Fig. 4 annotated below).  



    PNG
    media_image1.png
    510
    727
    media_image1.png
    Greyscale

Regarding claim 2, Williams teaches the semiconductor device according to claim 1, wherein the signal pad is larger than the spacer in the at least one direction (Fig .4 annotated above shows that the pad is larger than the spacer in the X direction).
Regarding claim 3, Williams teaches the semiconductor device according to claim 1, wherein an end portion of the signal terminal extends along a first direction (-Y direction; see Fig. 4 of Williams annotated above), the end portion including at least the flat surface highlighted inn Fig. 4 annotated above), and the at least one direction comprises the first direction (-Y direction).
Regarding claim 4, Williams teaches the semiconductor device according to claim 3, wherein the at least one direction (-Y direction) further comprises a second direction perpendicular to the first direction (X direction; see Fig 4 annotated above).
Regarding claim 6, Williams teaches the semiconductor device according to claim 1, wherein the spacer has a spherical shape (element 73A is the spacer with a spherical shape: see Fig. 4 annotated above).
Regarding claim 8, Williams teaches the semiconductor device according to claim 1, wherein the flat surface is bonded to the signal pad (element 71A) via solder (element 72A in Fig 4 annotated above; see paragraph 36), and the spacer is located within the solder (Fig. 4 clearly shows that the spacer, element 73A, is located within the solder, element72A).


    PNG
    media_image2.png
    326
    795
    media_image2.png
    Greyscale

     
    PNG
    media_image3.png
    469
    656
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2- 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20130065361 A1) in view of Mangrum (US 10861776 B2).
Regarding claim 2, Shen teaches the semiconductor device according to claim 1. Shen lacks details about whether the signal pad is larger than the spacer in the at least one direction. Mangrum teaches (see Fig. 1A-1B of Mangrum annotated below) that the signal pad (element 107 of height B) is larger than the spacer diameter (S) in the vertical direction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relative physical dimension specifics of pad and spacer, as is taught by Mangrum, in the semiconductor device, as is taught by Shen, as mechanical stability and electrical connectivity of the pad and spacer combination will improve.

    PNG
    media_image4.png
    386
    522
    media_image4.png
    Greyscale

Regarding claim 3, the combination of Shen & Mangrum teaches the semiconductor device according to claim 1, wherein 15an end portion of the signal terminal extends along a first direction  (X direction; see Fig. 2B of Shen annotated above), the end portion including at least the flat surface (highlighted in Fig. 2B of Shen annotated above), and the at least one direction comprises the first direction (X direction).  
Regarding claim 4, the combination of Shen & Mangrum teaches the semiconductor device according to claim 3, wherein the at least one direction (X direction) 20further comprises a second direction perpendicular to the first direction (Y direction; see Fig. 2B of Shen annotated above).  
Regarding claim 6, the combination of Shen & Mangrum teaches the semiconductor device according to claim 1, wherein the spacer (element 205) has a spherical shape (see Fig. 2B of Shen annotated above).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20130065361 A1) in view of Mangrum (US 10861776 B2) and further in view of Yeh et al. (US 20180108602 A1), hereinafter Yeh.
Regarding claim 8, the combination of Shen & Mangrum teaches the semiconductor device according to claim 1, wherein the flat surface is bonded to the signal pad via solder (spacer).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spacer within the solder, as taught by Yeh, in the semiconductor device, as taught by Shen and Mangrum as the solder layer will improve the bonding between the spacer and the pad. The solder layer will also enable a robust electrical connectivity between the spacer and the pad.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBRATAKUMAR MANDAL whose telephone number is (408)918-7639.  The examiner can normally be reached on Monday-Friday 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Feeney Brett can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SUBRATAKUMAR MANDAL/Examiner, Art Unit 2822                                                                                                                                                                                                        
 
/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822